Title: To Thomas Jefferson from A. E. Taylor, 11 August 1823
From: Taylor, A. E.
To: Jefferson, Thomas

Honored SirWarren Ohio
August 11th 1823I hope you will pardon this liberty which I have taken, which I am sure you would did you know the motive which prompts it.—Deprived by the order of Heaven of the wealth of this world, yet stugling with all the consequent disadvantages, I am pursuing a course of medical studies, with the privilege of defraying  the major part of the expenses at a future period. The reason Sir of my troubling you at this time is this; a few months ago I contracted a debt of about twenty Dollars: But the source on which I relied  to enable to discharge it having failed places me in extremely disagreeable circumstances, for my honor is at stake for the payment.—Now Sir if you will run the risk of imposition or of ever getting your money refunded and will send me by mail this small sum, be assured it shall be faithfully and punctually returned.—Yet even, should this not be the case, still you will have the satisfaction of having relieved a fellow citizen who will ever pray for your felicity, and you will confer an obligation (which acknowledgements can never discharge), onYour very obedient and humble servantA, E, Taylor